Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 18 March 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas


          
            Dear Sir
            Monticello March 18. 1792.
          
          I take the liberty to make a request which nothing should induce me to make, were I not convinced that it could not occasion any considerable inconvenience or trouble to you. In consequence of some pecuniary transactions with Mr. Archibald C. Randolph I am applied to for a bill on Philadelphia of forty Dollars and eighty three Cents to discharge a debt of his to Mr. Benjamin S. Barton of that city. My request is that you will honor my bill for that sum and expect reimbursement when your Tobacco comes round which will be expedited according to your direction as much as possible. For that purpose I shall cause to be put into the hands of Mr. Hylton a Hhd of mine ascertained by a second inspection to be of a quality proper for the Philada. market.
          It was my intention to have sent the whole thither but my Father wishes to take the remainder if we can agree on the price and indeed there is an expectation of a considerable rise as the Spring advances.
          I am sorry to inform you that you have lost considerably by the Weevil both in Albemarle and Bedford. I do not know exactly the damage at Poplar Forest but at this place except 500 bushels which were ground early in Autumn the Wheat has been so injured as to be unfit for flour and has been purchased by Colo. Lewis for his distillery at ½ Dollar per Bushel. In disposing of it thus you have been fortunate. I have now 816 bushels at Varina which is so injured that a person who engaged the purchase of it in September refuses to take it off my hands at any price. Instead of 204£ which I should have derived from it at the moderate rate of 5/ per Bushel, I am told that when converted into Ship stuff or Seconds it may yield me 60 or 70£.
          My apprehensions expressed in a former letter that the severity of the Winter has not lessened, as much as is generally thought, the numbers of this destructive insect, are partly confirmed, I fear, by observation. On the 6. inst. I took from a parcel of the Wheat of Varina 12 grains, selecting such as I knew to contain the Insects. On opening and carefully examining these grains I found the state of their inhabitants to be as follows,

4 caterpillars plump and abounding in juices but motionless, which I supposed to be alive tho’ not yet recovered from their torpor.
2 caterpillars alive, moving and continuing to move when taken from the grain.
The dry remains of 2 other caterpillars.
One Nymph plump, in good case. N. in this state all insects I believe are motionless.

The remains of three Nymphs.

The torpid caterpillars did not revive when placed in the sun but from my awkwardness and the clumsiness of my instruments they had been roughly handled in extraction, and on that day the Sun was not powerfull. The common opinion, that the winged insect lived thro’ the winter and propagated in another summer, (which you recollect I combated from the first with the probable analogy to other insects of the same form and appearance, with which we were better acquainted), I am now allmost convinced is erroneous, for upon exact search into many heaps of Chaff and Straw, where the dead were innumerable I could not find one alive.
          An Intermission in the post occasioned our receiving two packets at once from you, the last post day and deprived us of the usual weekly conveyance. As the post Office bill has not yet taken effect I have inclosed two letters to you one for the British packet: after that it seems it will be improper.—I am Sir your most affectionate friend & Servt.,
          
            Thos. Mann Randolph
          
        